Order entered January 21, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01427-CV

                          GRACE (KATIE) CROCKETT, Appellant

                                                V.

                                  PAT MILLIKEN, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Collin County, Texas
                           Trial Court Cause No. 004-02160-2013

                                            ORDER
       This is an appeal from the trial court’s October 10, 2013 judgment of possession. By

letter filed January 14, 2014, Collin County Deputy Clerk Danielle Jackson seeks an extension of

time to file the record. She asserts in her letter that appellant has failed to pay the fee despite

multiple notices that the fee is due. We note that the trial court’s online docket sheet reflects a

“Suggestion of Bankruptcy” was filed October 23, 2013 and an “Order Granting Motion for

Relief from Automatic Stay Against Home at 3212 Oak Vista Drive in Plano, Texas” was filed

January 2, 2014. Pursuant to Texas Rules of Appellate Procedure 8.2 and 8.3, a bankruptcy

suspends the appeal and all periods in these rules from the date when the bankruptcy petition is

filed until the appellate court, upon motion by a party, reinstates or severs the appeal in
accordance with federal law or bankruptcy court order.         See TEX. RS. APP. P. 8.2, 8.3.

Accordingly, we take no action on the clerk’s request for extension of time and ABATE the

appeal. For administrative purposes, this cause is treated as a closed case. It may be reinstated

on proper motion by any party. See id. 8.3.




                                                    /s/    ELIZABETH LANG-MIERS
                                                           JUSTICE